Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest a collapsible container or a method of collapsing a container comprising a bottom portion and a side wall made of a foldable material and defining an interior, a top portion with an opening that allows access to the interior, and a rim member connectable to the top portion and sized and shaped to extend around the perimeter of the opening, wherein the collapsible container is positionable in an open configuration where the rim member is connected to the top portion in a manner that maintains the opening in an open position, wherein the collapsible container is positionable in a collapsed configuration where at least a portion of the rim member is disconnected from the top portion, wherein top portion comprises a flap that creates a pocket and wherein the rim member is contained within only a portion of the pocket when the collapsible container is in the collapsed configuration, or wherein at least a portion of the rim member is disconnected from the top position and the rim member is contained within the collapsed container when in the collapsed position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642